Name: 97/5/EC: Commission Decision of 12 December 1996 recognizing Hungary as being free from Clavibacter michiganensis (Smith) Davis et al ssp. sepedonicus (Spieckerman et Kotthoff) Davis et al
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  plant product;  agricultural policy;  Europe
 Date Published: 1997-01-04

 Avis juridique important|31997D000597/5/EC: Commission Decision of 12 December 1996 recognizing Hungary as being free from Clavibacter michiganensis (Smith) Davis et al ssp. sepedonicus (Spieckerman et Kotthoff) Davis et al Official Journal L 002 , 04/01/1997 P. 0021 - 0021COMMISSION DECISION of 12 December 1996 recognizing Hungary as being free from Clavibacter michiganensis (Smith) Davis et al ssp. sepedonicus (Spieckerman et Kotthoff) Davis et al (97/5/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 77/93/EEC of 21 December 1976 on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community (1), as last amended by Commission Directive 96/14/EC (2), and in particular Annex III, Part A (12) thereto,Whereas under the provisions of Annex III, Part A (12) of Directive 77/93/EEC tubers of Solanum tuberosum L., other than seed potatoes and certain other potatoes specified in Annex III, Part A (10) and (11), originating in certain European third countries other than those recognized as being free from Clavibacter michiganensis (Smith) Davis et al ssp. sepedonicus (Spieckerman et Kotthoff) Davis et al may not be introduced into the Member States;Whereas it has appeared from official information supplied by Hungary that the aforementioned harmful organism does not occur in that country, and that it has long maintained a strict control and post-entry inspection and testing procedure for the aforementioned harmful organism on imports of potatoes;Whereas it can therefore be established that there is no risk of the aforementioned harmful organism spreading;Whereas this Decision is without prejudice to any subsequent findings which may show that the aforementioned harmful organism is present in that country;Whereas the Commission will ensure that on a yearly basis Hungary makes all technical information available which is necessary to assess the aforementioned situation;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plant Health,HAS ADOPTED THIS DECISION:Article 1 It is hereby declared that Hungary is recognized as being free from Clavibacter michiganensis (Smith) Davis et al ssp. sepedonicus (Spieckerman et Kotthoff) Davis et al.Article 2 This Decision is addressed to the Member States.Done at Brussels, 12 December 1996.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 26, 31. 1. 1977, p. 20.(2) OJ No L 68, 19. 3. 1996, p. 24.